Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 22, 2021

                                      No. 04-21-00306-CV

  Christopher DE LOS SANTOS As Next Friend on Behalf of C.D.L.S. and V.D.L.S., Minor
                                    Children,
                                   Appellant

                                                v.

                     SUPERIOR SHUTTLE, LLC and Heather Contreras,
                                   Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CI03550
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER

        The reporter’s record in this appeal was due September 21, 2021. However, appellant did
not identify a court reporter on his docketing statement. On September 21, 2021, appellant
filed an opposed motion to extend time to file the reporter’s record. In his motion, appellant
states he “recently contacted the reporter responsible to make arrangements for the expedited
preparation and filing of the reporter’s record in this matter . . ..” According to appellant, the
court reporter may not have received the necessary information from the district clerk or him to
prepare the record. Appellant did not identify the court reporter or state whether he has paid or
made arrangements to pay for the record.

       The motion is GRANTED and the reporter’s record is due no later than October 5,
2021. However, appellant is hereby ORDERED to file written notice with this court no later
than September 27, 2021 (1) identifying the court reporter and (2) providing proof that he
has paid or made arrangements to pay for the record.



                                                     _________________________________
                                                     Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court